ON RETURN TO REMAND
BOWEN, Judge.
On remand, the circuit court entered the following order:
“Court makes the following findings of facts: On 9-5-89 Judge Pearson denied Petitioner’s Petition for Relief under Rule 20, said Petition having been filed on Aug 17, 89.
*162“On Feb. 16, 1990 a successive Petition was filed & adversely ruled upon by J. Pearson on 3-7-90.
“The Feb 90 Petition is deemed a ‘successive’ petition alleging identical complaint & barred under Rule 20.2(b).
“Further, see Court’s Exhibit ‘B’ re Def’s statement of satisfaction of services rendered by court appointed atty which refutes def’s claims re ineffective assistance of counsel; further, Def. states in open court that what he wants is a ‘sentence reduction,’ see letters from Def. about his changed life, etc.”
Based on this order, the judgment of the circuit court denying the petition for post-conviction relief is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.